          Case 3:16-md-02741-VC Document 2867 Filed 03/01/19 Page 1 of 2




                             UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                          MDL No. 2741
 LIABILITY LITGATION
                                                  Case No. 16-md-02741-VC
 This document relates to:
                                                  PRETRIAL ORDER NO. 98:
 Hardeman v. Monsanto, 3:16-cv-00525-VC
                                                  INITIAL RULINGS ON DEPOSITION
                                                  DESIGNATIONS FOR DR. REEVES




       The following are the Court’s initial evidentiary rulings on the parties’ designations for

Dr. Reeves.

 Page Where Objection Appears        Ruling
 21                                  Sustained
 22                                  Sustained
 23                                  Sustained as to Phase 1; objection re: attorney argument overruled
 25                                  Same
 33                                  Overruled (tentative; argument needed)
 35                                  Overruled (tentative; argument needed)
 43                                  Sustained
 101                                 Both objections sustained as to Phase 1; overruled as to Phase 2
 102                                 Same
 104                                 Same for both
 152-159                             Overruled
 160                                 Sustained as to lines 14-15; remainder overruled
 164                                 Overruled as to both (but speculation objection overruled; thus
                                     admissible in Phase 2)
 167                                 Sustained as to Phase 1; overruled as to Phase 2
 168                                 Overruled
 215                                 Sustained as to Phase 1; overruled as to Phase 2
 216                                 Sustained
 218-92                              Almost a full week into the trial, Monsanto has not proposed a
       Case 3:16-md-02741-VC Document 2867 Filed 03/01/19 Page 2 of 2



                            reasonable way of admitting evidence about its conduct with
                            respect to the 1985 mouse study. Absent a more reasonable
                            proposal for admission of this evidence that Monsanto sought to
                            redo the study out of concerns about regulation, all of these
                            designations will be admitted except for the designations on pages
                            233-240 and 246:13 – 248:02. This ruling is tentative; argument is
                            needed.
 543                        Sustained as to Phase 1; overruled as to Phase 2
 544-546                    Argument needed


      IT IS SO ORDERED.

Date: March 1, 2019                               ___________________________
                                                  Honorable Vince Chhabria
                                                  United States District Court
